UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1297


YAN HE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 18, 2013              Decided:   December 4, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, LAW OFFICE OF THOMAS V. MASSUCCI, New York,
New York, for Petitioner. Stuart F. Delery, Assistant Attorney
General, Erica B. Miles, Senior Litigation Counsel, Jesse Lloyd
Busen,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yan He, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration   Appeals    (Board)    dismissing      her    appeal    from   the

Immigration Judge’s decision denying her requests for asylum and

withholding of removal.        We have thoroughly reviewed the record,

including the evidence relevant to country conditions in China,

the   transcript   of   He’s    merits   hearing,    and    He’s    supporting

affidavit and exhibits.         We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

factual findings, see 8 U.S.C § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision.                 See INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).            Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: He (B.I.A. Feb. 7, 2013).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                             PETITION DENIED




                                     2